Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Lepeltier et al (see pages of Tris-cyclometalated Iridium (III) Complexes with Three Different Ligands: a New Example with 2-(2,4-Difluorophenyl)pyridine-Based Complex attached to previous Office Action), Baranoff et al (pages of Acid-Induced Degradation of Phosphorescent Dopants for OLEDS and Its Application to the Synthesis of Tris-heteroleptic Iridium (III) Bus-cyclometallated Complexes attached to previous Office Action), Edkins et al (see pages of The Synthesis and Photophysics of Tris-heteroleptic Cyclometallated Iridium Complexes attached to previous Office Action), and Konno (WO 2018/084189, see English language translation attached to previous Office Action) for the following reasons:

Regarding claims 1 and 14, Lepeltier et al discloses the following compound:

    PNG
    media_image1.png
    614
    566
    media_image1.png
    Greyscale
,
where (X-Y) is the bidentate ligand. In this compound, the groups A1 and A1’ are both CR1, where R1 is H; A2 and A2’ are both CR2, where R2 is H and F, respectively; A3 and A3’ are both CR3, where R3 is H. The group R5 is F; and R4 is H. Claims 1 and 14 as amended recite that each R1 is the same, each R2 is the same, and each R3 is the same. However, in the compound of the reference the recited group R2 is H and F, respectively, and therefore not the same. Accordingly, the reference does not disclose or suggest the compound as required in claim 1 or the device comprising the compound as required in claim 14.

Regarding claims 1 and 14, Baranoff et al discloses the following compound:

    PNG
    media_image2.png
    407
    431
    media_image2.png
    Greyscale

In this compound the recited groups A1 and A1’ are both CR1, where R1 is H; A2 and A2’ are both CR2, where R2 is H and F, respectively; A3 and A3’ are both CR3, where R3 is H. The group R5 is F; and R4 is H. Claims 1 and 14 as amended recite that each R1 is the same, each R2 is the same, and each R3 is the same. However, in the compound of the reference, the recited group R2 is H and F, respectively, and therefore not the same. Accordingly, the reference does not disclose or suggest the compound as required in claim 1 or the device comprising the compound as required in claim 14.
Regarding claims 1 and 14, Edkins et al discloses the following compound:

    PNG
    media_image3.png
    253
    170
    media_image3.png
    Greyscale
.
In this compound the recited groups A1 and A1’ are both CR1, where R1 is H; A2 and A2’ are both CR2, where R2 is H; A3 and A3’ are both CR3, where R3 is H. The group R5 is H; and R4 is phenyl. Claims 1 and 14 as amended recite that each R1 is the same, each R2 is the same, and each R3 is the same, and each R4 is the same. However, in the compound of the reference, the recited group R4 is H and phenyl, respectively, and therefore not the same. Accordingly, the reference does not disclose or suggest the compound as required in claim 1 or the device comprising the compound as required in claim 14.

	Regarding claims 1 and 14, Kommo et al discloses the following compound:

    PNG
    media_image4.png
    531
    879
    media_image4.png
    Greyscale
,
which is not the compound as recited in claim 1 and 14.

In light of the above, it is clear that Lepeltier et al, Baranoff et al, Edkins et al, and Konno, either alone or in combination do not disclose or suggest the compound as recited in claim 1 or the device comprising the compound as recited in claim 14.

Regarding claim 10, Konno discloses the following compound:

    PNG
    media_image4.png
    531
    879
    media_image4.png
    Greyscale
.
In this compound the recited groups A1 and A1’ are the same and are CR1, where R1 is H; A2 and A2’ are the same and are CR2, where R2 is F and CH3, respectively; A3 and A3’ are the same and are CR3, where R3 is H. Claim 10 as amended recites that each R1 is the same, each R2 is the same, and each R3 is the same, and each R4 is the same. However, in the compound of the reference, the recited group R2 is F and CH3, respectively, and therefore not the same. Accordingly, the reference does not disclose or suggest the compound as required in claim 10.

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 (b) rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767